— Stein, J.
Initially, we find that, based upon this record, defendant did not make a valid waiver of her right to appeal (see People v Lewis, 39 AD3d 1025, 1025 [2007]; People v Cain, 29 AD3d 1157, *10361157 [2006]). However, defendant’s contention that her plea was not knowing, voluntary and intelligent has not been preserved by a motion to withdraw her plea or vacate the judgment of conviction and, inasmuch as defendant did not make any statements during the plea allocution that negated an essential element of the crime or otherwise cast doubt on her guilt, the narrow exception to the preservation rule is not triggered here (see People v Norton, 88 AD3d 1027, 1028 [2011]; People v Lewis, 39 AD3d at 1025-1026). Finally, by pleading guilty without first making a suppression motion and obtaining a final order with regard thereto, defendant forfeited her right to appellate review of the issue she now raises with regard to her statements to police (see People v Buckler, 80 AD3d 889, 890 [2011], lv denied 17 NY3d 804 [2011]; People v Costa, 4 AD3d 675, 676 [2004], lv denied 2 NY3d 797 [2004]).
Mercure, A.PJ., Spain, Kavanagh and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.